LACOMBE, Circuit Judge.
The allegation of infringement is not made upon information and belief, as defendant asserts, but flatly, and without qualification, at folios 6 and 7. And this statement is not controverted by defendant. Therefore the court would not be warranted in assuming that the examination is sought in order to enable the plaintiff to ascertain if it has a cause of action. The Code devised such examination for the very purpose of enabling plaintiff to prove a cause of action. The objection that the order describes *397the referee as a special master is trivial and without merit. All other objections were passed upon in the Hanks Case (ill Fed. 916), which is now on appeal.
The motion to vacate order for examination is denied.